


110 HR 7087 IH: To amend the Small Business Act to establish a mentorship

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7087
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Ms. Clarke introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to establish a mentorship
		  program designed to help minority and women-owned small businesses build their
		  capacities and access to contracting opportunities in the construction
		  industry.
	
	
		1.Mentorship program for
			 minority and women-owned small businesses with respect to contracting
			 opportunities in construction industryThe Small Business Act is amended by
			 redesignating section 44 as section 45 and by inserting after section 43 the
			 following new section:
			
				44.Mentorship
				program for minority and women-owned small businesses with respect to
				contracting opportunities in construction industry
					(a)In
				generalThe Administrator
				shall establish a program for the purpose of assisting eligible small business
				concerns build their capacities and access to contracting opportunities in the
				construction industry.
					(b)Grants to state
				and local governmentsThe
				Administrator may make grants to State and local government entities to assist
				such entities—
						(1)to establish or expand mentorship programs
				designed to carry out the purposes of this section,
						(2)to identify
				problems and solutions regarding eligible small business concerns in the
				construction industry, and
						(3)to establish
				performance goals with respect to the mentoring program.
						(c)Other
				assistanceThe Administrator
				shall provide support and resources to entities receiving assistance under this
				section, including training and marketing materials and assistance in joint
				marketing and outreach campaigns.
					(d)Free
				coursesAt a minimum,
				mentoring programs receiving assistance under this section shall provide free
				courses to learn about managing the full project life-cycle, bidding
				opportunities on the Federal, State, and local levels, and guidance in bidding
				on construction projects and meeting the requirements of awarded
				contracts.
					(e)Eligible small
				business concernsFor purposes of this section, the term
				eligible small business concern means—
						(1)any small business concern owned and
				controlled by women (as defined in section 8(m)), and
						(2)any small business concern owned and
				controlled by socially and economically disadvantaged individuals (as defined
				in section 8(a)(4)).
						(f)Annual
				reportsEntities receiving assistance under this section shall
				report annually to the Administrator on their activities under this
				section.
					.
		
